347 S.W.3d 615 (2011)
STATE of Missouri, Respondent,
v.
Brian MANN, Appellant.
No. ED 95205.
Missouri Court of Appeals, Eastern District, Division Five.
July 26, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 29, 2011.
Application for Transfer Denied October 4, 2011.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
*616 Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Brian Mann (Defendant) appeals the judgment of the Circuit Court of the City of St. Louis entered after a jury found him guilty of two counts of first-degree murder, one count of first-degree assault, one count of first-degree robbery, and four counts of armed criminal action. Defendant contends that the trial court erred in overruling Defendant's motion to suppress and admitting identification evidence from an eyewitness, Vidyasagar Gado; and abused its discretion in: (2) precluding Defendant from introducing evidence regarding the lack of the victims' blood and DNA on Defendant's pants and shoes; (3) precluding Defendant from introducing evidence regarding Timothy Boykins; and (4) admitting evidence of Senobia Cross's oral statement to the prosecutor prior to trial that Defendant was wearing the same camouflage jacket as the shooter in the surveillance video.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not either err in denying Defendant's motion to suppress or abuse its discretion in precluding Defendant from introducing Mr. Gado's identification evidence and evidence of Mr. Boykins, and admitting evidence of Ms. Cross's oral statement to the prosecutor. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).